DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                        Status of claims
Claims 1-20 as filed on 9/05/2019 are pending and under examination.
Information Disclosure Statement
	IDSs filed on 9/08/2020 and 3/3032020 were considered. The cross out sign indicates reference with a wrong publication date.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 11, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al (Toxicology in Vitro. 2010, 24, pages 1306-1313) and Bruinink et al (Adv Bichem Engin/Biotechnol. 2012, 126, pages 117-152).
The cited reference by Lehmann discloses methods of measuring the cytotoxicity of a medical device (a direct contact test and an agar diffusion agar test), wherein the both methods comprise steps of (page 1307, col. 2; items 2.45 and 2.5): 
a-b)    placing into a well plate a mixture of a nutrition medium with a color dye and cells to form a layer with cells in the well plate,  

d)    incubating the well plate containing the medical device and cells; and 
e)    determining size of zone of cell lysis or malfunction by decolorization around and under the medical device; 
wherein the cells are L929 cell line that is commonly used in standard cytotoxicity tests; wherein incubating step is for 24 hours at 37C, and wherein color dye is a red dye (page 1307, col. 2, item 2.4 and 2.5).  
The cited reference by Lehmann explicitly acknowledges limitations and benefits of each or both tests, thus, it provides reasoning and motivation for their combined benefits.
In particular, The cited reference by Lehmann discloses that that the diffusion test is less sensitive since potential cytotoxic components of the medical device might not pass freely though the separating agar layer to contact the cells (page 1310, col. 1, par. 4). Thus, one of skill in the art would conclude that placing the layer with cells in closer proximity and/or in immediate contact with the device could increase sensitivity of the cytotoxicity test.  
In particular, the cited reference by Lehmann discloses that the direct contact test might cause mechanical damage of the cells positioned under the device; and this damage can be mistaken for chemical cytotoxic effect. The movement of device or its uneven position might affect boundaries of zone of evaluation (page 1310, col. 1, par. 5). Thus, one of skill in the art would conclude that using/adding agar in the mixture of 
In addition, the cited reference by Bruinink teaches that the common cytotoxicity tests are practiced in 2D environment (one surface contact); and the cited reference suggests that placing cells and device into 3D environment (device and/or cells surrounded by agarized medium as encompassed by pending claims 1 and 11) would mimics in vivo conditions of using the medical device (page 139, par. 2; “From 2D to 3D”).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to move from 2D to 3D environment in the cytotoxicity tests of medical devices by placing cells incorporated into agar-medium layer into direct contact with the medical device with a reasonable expectation of success in practicing cytotoxicity evaluation of the medical device since direct contact test is more sensitive and since agar provides for cell protective cushioning effects from damaging movements of medical device. 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

 Claims 1-6 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al (Toxicology in Vitro. 2010, 24, pages 1306-1313) and Bruinink et al (Adv .as applied to claims 1, 2, 6, 11, 12 and 16 above, and further in view of ISO (10993-5: 2009 protocol) and ASTM (ASTM F813-07, 2012 protocol).
The cited references by Lehmann et al. (Toxicology in Vitro. 2010, 24, pages 1306-1313) and by Bruinink et do not fully describe all cell lines and all nutrient culture medium components for the cytotoxicity tests. But they refer to the standard procedures established by ASTM and ISO. 
The ISO (10993-5: 2009 protocol) discloses the use of cell lines including L929 and V79 in the cytotoxicity tests (page 5, footnotes) and the use of cell medium appropriate for the selected cell lines with agar concentration less than 2% or 0.5-2% (page 8; item 8.4.1.5).  The ASTM (ASTM F813-07, 20212 protocol) discloses medium components for cytotoxicity tests including minimal essential medium (MEM) supplemented with L-glutamine, penicillin, streptomycin, and 5-10% of fetal bovine serum (page, 2, col.1, section “reagents”).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to practice cytotoxicity tests with established cell lines and medium components as approved by ISO and ASTM protocols for cytotoxicity testing of medical devices. Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al (Toxicology in Vitro. 2010, 24, pages 1306-1313), Bruinink et al (Adv Bichem Engin/Biotechnol. 2012, 126, pages 117-152), ISO (10993-5: 2009 protocol) and ASTM (ASTM F813-07, 2012 protocol) as applied to claims 1-6 and 11-16 above, and further in view of Longo-Sorbello et al (Cytotoxicity and Cell Growth Assays, Cell Biology 2006, Elsevier Science, chapter 38, pages 315-324).
   The cited references by Lehmann et al, Bruinink et al, ISO and ASTM as above with regard to the cytotoxicity tests of medical devices. The cited references do not describe step of providing an additional bottom layer of agar-containing medium without the cells on the bottom of the well plate in the cytotoxicity assays. 
However, the standard drug cytotoxicity tests involving the use of soft agar for cell growth and cell colony formation comprise this practice; and this practice facilitates cell growth and colony formation as evidenced by Longo-Sorbello (pages 322-323). The cited reference by Longo-Sorbello describes a standard drug cytotoxicity test using a double layer soft agar procedure, wherein first or bottom layer without cells comprises 0.5% agar and the second or upper layer with cells exposed to test drug comprises 0.3% agar (page 323, col.1, lines 1-9). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to add cell growth and colony formation benefits of using soft agar double layer techniques with a reasonable expectation in success because soft agar double layer technique is well established and common practice in drug cytotoxicity assays. 
Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
Vera Afremova
March 25, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653